—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*791Claimant, an assistant manager of a video store, was discharged from his employment after he left for the day without permission. The Board denied claimant’s application for unemployment insurance benefits finding that claimant was terminated for misconduct. Given the evidence in the record, which establishes that claimant wished to leave work early because he was dissatisfied with another employee’s promotion and, in fact, left despite a warning by his supervisor not to do so, we find that substantial evidence supports the Board’s decision.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.